

Exhibit No. 10.10


EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of this
30th day of January, 2009 by and between Blackhawk Capital Group BDC, Inc., a
Delaware corporation (the "Company") and Craig A. Zabala ("Employee").
 
W I T N E S S E T H :
 
WHEREAS, the Company is a business development company ("BDC") registered and
regulated under the Investment Company Act of 1940, as amended (the "Investment
Company Act");
 
WHEREAS, Employee founded the Company in 2004 and has served as Chairman,
President and Chief Executive Officer, acting Chief Financial Officer, acting
Chief Compliance Officer, and in charge of Investor Relations, and other offices
and has served all such offices without any compensation from the Company's
founding to date;
 
WHEREAS, subject to the approval of the Board of Directors of the Company, the
Company desires to employ Employee and to enter into this Agreement embodying
the terms of such employment and Employee desires to enter into this Agreement
and to accept such employment, subject to the terms and provisions hereof.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually hereby acknowledged, the Company and Employee
hereby agree as follows:
 
Section 1.   Definitions.  Unless defined in other sections of this Agreement,
the following defined terms shall have the meaning set forth below:
 
(a)  "Accrued Obligations" shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Employee’s employment, (ii) any unreimbursed
expenses incurred by Employee in accordance with Section 6 below, and (iii) any
benefits provided under the Company’s employee benefit plans upon a termination
of employment, in accordance with the terms therein, including but not limited
to any accrued but unused vacation.
 
(b)  "Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified or is a
director or officer of such Person.
 
(c)  "Base Salary" shall mean the salary provided for in Section 4(a) below or
any increased salary granted to Employee pursuant to Section 4(a).
 
 
 

--------------------------------------------------------------------------------

 


(d)  "Board" shall mean the Board of Directors of the Company.
 
(e)  "Cause" shall mean (i) acts of gross negligence or willful misconduct by
Employee in connection with Employee's employment duties; (ii) embezzlement or
fraud committed by Employee; (iii) Employee's indictment for, admission to, or
entry of pleas of no contest to any felony or any other crime involving moral
turpitude; (iv) Employee's material breach of any material provision of this
Agreement; (v) Employee's material violation of any state or federal law
relating to workplace conduct (including, without limitation, laws relating to
sexual harassment or age, sex or other prohibited discrimination); (vi)
Employee's failure to perform Employee's duties as a result of habitual
drunkenness or substance abuse; (vii) Employee's material failure to perform
Employee's duties for any other reason; (viii) the occurrence of an Insolvency
Event; (ix) Employee’s commission of any material violation of any material
written Company policy (including the Company's Code of Ethics and Code of
Conduct); provided, that in the circumstances described in clauses (iv), (vii)
and (ix), Employee shall have 30 calendar days to cure the default (if curable)
after written notice of the existence of Cause from the Company; or (x) Employee
has been found by the Securities and Exchange Commission ("SEC"), or any other
similar federal or state regulatory agency, to have engaged in conduct upon
which such agency has revoked (after Employee has exhausted all appeals or has
admitted to such finding by consent) Employee's authorization to serve as an
officer, board member or stockholder of the Company, any of its Affiliates or of
another business development company.
 
(f)  "Confidential Information" shall have the meaning set forth in Section 8(a)
below.
 
(g)  "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms "Controlling" and "Controlled" have meanings correlative thereto.
 
(h)  "Disability" shall mean any physical or mental disability or infirmity that
prevents the performance of Employee's duties for a period of (i) one hundred
twenty (120) consecutive calendar days or (ii) one hundred eighty (180)
non-consecutive calendar days during any twelve (12) month period.
 
(i)  "Effective Date" shall mean February 1, 2009, which is the effective date
of this Agreement.
 
(j)  "Employment Period" shall mean the period specified in Section 2 below.
 
(k)  "Events" shall mean the closing of both of the following two transactions
by the Company:
 
 
 

--------------------------------------------------------------------------------

 


(i)
Company's Rule 506 private placement offering under Regulation D of the
Securities Act of 1933, as amended ("Securities Act") of up to $10 million of
its shares of common stock, $.00001 par value per share (“Common Stock” to
qualified institutional buyers (“QIBs”) and accredited investors (as such terms
are defined under the Securities Act) ("Private Placement Offering"); and

 
(ii)
filing and effectiveness of Company's N-2 Registration Statement to be filed by
the Company with the SEC under the Securities Act.

 
(l)  "Good Reason" shall mean, without Employee's consent, (i) any reduction in
Employee's Base Salary; (ii) the relocation of Employee's principal place of
employment more than fifty (50) miles from its current location (it being
understood that temporary assignments for purposes of opening new locations,
personal appearances or similar events shall not constitute a relocation for
purposes of this clause (ii)); (iii) except as set forth in Section 7(g), a
material diminution in Employee's title or duties; or (iv) a material breach of
Section 4 of this Agreement by the Company, provided, that the Company shall
have 30 calendar days to cure the default after written notice of the existence
of Good Reason from Employee.
 
(m)  "Governmental Authority" means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency (including the SEC), authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
 
(n)  "Insolvency Event" means
 
(i)
Employee shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to Employee's debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors; or

 
(ii)
an involuntary case or other proceeding shall be commenced against Employee
seeking liquidation, reorganization or other relief with respect to Employee's
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official;

 
and such voluntary or involuntary case or other proceeding, as applicable, shall
remain undismissed and unstayed for a period of 90 calendar days; or an order
for relief shall be entered against Employee under the Federal bankruptcy laws
as now or hereafter in effect.
 
 
 

--------------------------------------------------------------------------------

 


(o)  "N-2 Registration Statement" means the (i) filing by the Company of its
Form N-2 Registration Statement with the SEC and (ii) the N-2 Registration
Statement being declared effective by the SEC.
 
(p)  "Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
(q)  “Restricted Period” shall mean the period of Employer’s employment with the
Company, plus 12 months following the termination of such employment.
 
(r)  "Rule 506 Offering" means the Company's Rule 506 common stock private
placement offering to qualified institutional buyers ("QIBs") and accredited
investors under Regulation D under the Securities Act.
 
(s)  "Severance Term" shall mean the period specified in Section 7(d)(ii) below.
 
(t)  "Subsidiary" shall mean any corporation, partnership, limited liability
company or other business entity of which securities or other ownership
interests representing more than 50% of the equity, more than 50% of the
ordinary voting power, more than 50% of the general partnership interests or
more than 50% of the limited liability company membership interests are, at the
time any determination is being made, owned directly or indirectly by the
Company.
 
Section 2.   Acceptance and Employment Period.
 
The Company agrees to employ Employee and Employee agrees to serve the Company
on the terms and conditions set forth herein.  The Company and Employee
acknowledge and agree that the employment period (the "Employment Period") shall
commence on the Effective Date and shall continue until three (3) years
thereafter.  The Employment Period will be automatically renewed for one (1)
additional year each year unless ninety (90) calendar days prior to the end of
the applicable Employment Period, the Company advises Employee in writing that
it does not wish to extend the Employment Period for an additional year.
 

--------------------------------------------------------------------------------


 
Section 3.  Position, Duties and Responsibilities.
 
(a)  Subject to Section 7(g) of this Agreement, during the Employment Period,
Employee shall be the President and Chief Executive Officer of the Company
(together with such other position or positions consistent with such title as
the Board shall specify from time to time); provided that if the Company hires
and/or enters into an employment agreement with Robert S. Tull, Jr. or any other
executive who serves as President and Chief Operating Officer of the Company,
Employee shall resign his position as President.  Employee agrees to serve as
acting Chief Financial Officer and acting Chief Compliance Officer until the
Company retains employees for such positions.  Employee also agrees to serve as
an officer of any Subsidiary of the Company without additional compensation.
 
(b)  Employee shall devote his full business time, attention, and skill to the
performance of his duties under this Agreement and shall not engage in any other
business or occupation during the Employment Period.  Notwithstanding the
foregoing, nothing herein shall preclude Employee from (i) (a) working for The
Concorde Group, Inc. ("Concorde"), DBL Holdings, LLC and other Concorde
Subsidiaries and Affiliates, provided that such work does not compete with the
business and business opportunities of the Company and (b) serving as a member
of the board of directors or advisory boards (or their equivalents in the case
of a non-corporate entity) of non-competing businesses (with the prior written
approval of the Board, which approval shall not be unreasonably withheld) or the
board of directors or advisory boards of charitable organizations; (ii) engaging
in charitable activities and community affairs, and (iii) managing his personal
investments provided that such investments are passive investments in businesses
not competitive with the business of the Company and such activities are
consistent with Section 8(b); provided, however, that the activities set out in
clauses (i), (ii) and (iii) shall be limited by Employee so as not to interfere,
individually or in the aggregate, with the performance of his duties and
responsibilities hereunder.
 
Section 4.   Compensation.  Employee shall be entitled to the following
compensation:
 
(a)  Base Salary.  Employee shall be paid an annualized base salary, payable in
accordance with the regular payroll practices of the Company, of $60,000 ("Base
Salary").  The Board will consider increases to this Base Salary annually if the
Employment Period is extended.  Increases, if any, to Employee's Base Salary
must be approved in writing by the Board in order to become effective.  The
Company recognizes the valuable service the Employee has provided to the Company
since 2004 serving as founder, President, Chief Executive Officer, acting Chief
Financial Officer and acting Chief Compliance officer and other offices without
any support and assistance (except from one part-time person) and without any
compensation.  The Company also recognizes and acknowledges that the Employee
has been working to negotiate, structure, contact and work with investors with
respect to the Events, and such efforts are and will be focused particularly
upon the closing of the Events.  In consideration of all of the foregoing
service which Employee has not been compensated for to date, upon consummation
of the Company selling the minimum amount ($3,000,000) in its Rule 506 Offering,
the following shall apply:  (i) the Company shall increase Employee's annual
Base Salary to $250,000; and (ii) the Company agrees to pay $50,000 to Employee
(which amount may be proportionately increased depending on whether funds
greater than the minimum are raised from investors in the Company's Rule 506
Offering but not to an amount greater than $100,000).  If the minimum amount is
not raised in the Rule 506 Offering, Employee’s annual Base Salary shall remain
at $60,000.  The Company also agrees to renegotiate Base Salary with Employee
throughout the Employment Period, provided that Base Salary shall not be reduced
below $60,000.
 
 
 

--------------------------------------------------------------------------------

 


(b)  Options.  Employee shall be entitled to be granted 600,000 options to
purchase shares of Common Stock at an exercise price of fair market value per
share on date of grant as determined by the Board of Directors pursuant to the
requirements of the Company's Stock Option Plan and the Board of Directors will
also determine vesting for such grant pursuant to the requirements of the Stock
Option Plan, provided that (i) the Company issues such options pursuant to its
Stock Option Plan approved by the stockholders and board of directors of the
Company in accordance with the Investment Company Act of 1940; (ii) such
issuance and Stock Option Plan comply with the Investment Company Act of 1940
provisions applicable to options issued to an officer of a business development
company; and (iii) upon issuance, the exercise price of the options must be
above the net asset value per share of common stock of the Company.
 
Section 5.  Employee Benefits.
 
During the Employment Period, Employee shall be entitled to participate in
health, insurance, 401(k) plan and other benefits, if any, generally provided to
other senior executives of the Company.  Employee shall also be entitled to the
same number of holidays, vacation, sick days and other benefits as are generally
allowed to senior executives of the Company in accordance with the Company
policy in effect from time to time.
 
Section 6.  Reimbursement of Business Expenses.
 
Employee is authorized to incur reasonable expenses in carrying out his duties
and responsibilities under this Agreement and the Company shall promptly
reimburse him for all business expenses incurred in connection with carrying out
the business of the Company, subject to documentation and otherwise in
accordance with the Company’s policy, as in effect from time to time.
 

--------------------------------------------------------------------------------


 
Section 7.   Termination of Employment.
 
(a)  General.  The Employment Period shall terminate upon the earliest to occur
of (i) Employee's death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, (iv) a termination by Employee
with or without Good Reason, or (v) Employee's replacement is hired by the
Company upon the approval of the Board of Directors as provided below in Section
7(g).
 
(b)  Termination due to Death or Disability.  Employee's employment shall
terminate automatically upon his death.  The Company may terminate Employee’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Employee's receipt of written notice of such termination.  In
the event Employee's employment is terminated due to his death or Disability,
Employee or his estate or beneficiaries, as the case may be, shall be entitled
to the Accrued Obligations.  Following termination of Employee's employment by
the reason of death or Disability, except as set forth in this Section 7(b),
Employee shall have no further rights to any compensation or any other benefits
under this Agreement.
 
(c)  Termination by the Company for Cause.  In the event the Company terminates
Employee’s employment for Cause, effective upon Employee's receipt of written
notice of such termination or, if later, upon the expiration of the 30 calendar
day cure period, if applicable, without the occurrence of such a cure, Employee
shall be entitled only to the Accrued Obligations.  Following termination of
Employee’s employment for Cause, except as set forth in this Section 7(c),
Employee shall have no further rights to any compensation or any other benefits
under this Agreement.  If Employee is terminated for Cause, the Restricted
Period for the non-competition restriction in Section 8(b) below shall be sixty
(60) calendar days rather than the twelve (12) months otherwise applicable.  If
the Employee is terminated for Cause, the Company must vacate Concorde corporate
offices within five (5) business days (if Blackhawk is leasing space from
Concorde at time of termination) and must compensate Concorde for use of its
office space, office equipment, and materials and make a single payment totaling
$4,000 per month computed from April 2004 through the date that the Company
vacates Concorde offices (with credit for any rental payments made).
 
(d) Termination by the Company Without Cause.  The Company may terminate
Employee's employment without Cause, effective upon Employee's receipt of
written notice of such termination.  In the event Employee’s employment is
terminated by the Company without Cause (other than due to death or Disability)
and subject to Employee’s compliance with the obligations set forth in Section
8, Employee shall be entitled beginning no later than 15 calendar days following
the Effective Date of the Release of Claims to:
 

--------------------------------------------------------------------------------


 
(i)
The Accrued Obligations;

 
(ii)
Severance in the cumulative gross amount equivalent to the Base Salary to the
end of the Employment Period, less applicable withholdings and deductions,
payable in equal installments until the end of the Employment Period (the
"Severance Term") at normal pay periods;

 
(iii)
If Employee timely elects COBRA continuation of health insurance, and the
Company has a health insurance plan, the Company will reimburse Employee for the
COBRA premiums necessary to continue this coverage through the Severance Term;
and

 
(iv)
The Company must vacate Concorde corporate offices within five (5) business days
(if Blackhawk is leasing space from Concorde at time of termination) and must
compensate Concorde for use of its office space, office equipment, and materials
and make a single payment totaling $4,000 per month computed from April 2004
through the date that the Company vacates Concorde offices (with credit for any
payments made).

 
Following such termination of Employee's employment by the Company without
Cause, except as set forth in this Section 7(d), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.  In the
event the Employee is terminated without Cause, the non-competition restriction
in Section 8(b) below shall end on the last day of the Employment Period.
 
(e)  Termination by Employee with Good Reason.  Employee may terminate his
employment with Good Reason, effective upon the expiration of a 30 calendar
day-cure period (that begins to run on the date the Company receives written
notice of such termination) without the occurrence of such a cure; and, subject
to Employee's compliance with the obligations set forth in Section 8, except as
otherwise stated, Employee shall be entitled to the same payments as provided in
Section 7(d) above for a termination without Cause.  Following such termination
of Employee's employment by Employee with Good Reason, except as set forth in
this Section 7(e), Employee shall have no further rights to any compensation or
any other benefits under this Agreement.
 
(f)  Termination by Employee without Good Reason.  Employee may terminate his
employment without Good Reason by providing the Company 30 calendar days written
notice of such termination.  In the event of a termination of employment by
Employee under this Section 7(f), Employee shall be entitled only to the Accrued
Obligations.  Following such termination of Employee’s employment by Employee
without Good Reason, except as set forth in this Section 7(f), Employee shall
have no further rights to any compensation or any other benefits under this
Agreement.
 

--------------------------------------------------------------------------------


 
(g)  Termination Upon Company Finding Replacement.  In the event that upon the
approval of the Board of Directors, the Company hires an individual to replace
Employee and serve as President and/or Chief Executive Officer of the Company,
the Company may terminate Employee; provided that this Section 7(g) does not
apply if the Company hires and/or enters into an employment agreement with
Robert S. Tull, Jr. or any other executive who serves as President and Chief
Operating Officer of the Company.  Upon such termination, the provisions of
Section 7(d) and Section 8 of this Agreement regarding severance and other
compensation, release and non-competition shall apply.
 
Section 8.  Restrictive Covenants.
 
Employee acknowledges and agrees that (A) the agreements and covenants contained
in this Section 8 are (i) reasonable and valid in geographical and temporal
scope and in all other respects, and (ii) essential to protect the value of the
Company’s business and assets and (B) by his employment with the Company,
Employee has obtained and will obtain information, contacts, know-how, and
access to trade secrets of Company and there is a substantial probability that
such knowledge, know-how, contacts and trade secrets, could be used to the
substantial advantage of a competitor of the Company and to the Company's
substantial detriment.  For purposes of this Section 8, references to the
Company shall be deemed to include its Subsidiaries and Affiliates.  Employee's
ownership of and work with Concorde shall not violate this Section 8 provided
the following rules are adhered to by Employee:  (i) Employee does not pursue
any business opportunities of the Company on behalf of Concorde; and (ii) any
conflicts of interest that may arise between business opportunities between the
Company and Concorde shall be resolved by a unanimous vote of the independent
directors of the Company.
 
(a)  Confidential Information.  Employee covenants that at all times following
the Commencement Date Employee shall hold in strict confidence and not use in
any way except in connection with his employment by the Company, all
Confidential Information.  For the purposes of this Agreement, "Confidential
Information" shall include any and all information about the Company not
publicly available.  Employee acknowledges and agrees that the term Confidential
Information also includes all information, whether or not publicly available,
regarding the following: products, services, investments, opportunities,
customer and investor lists and databases (including, without limitation, names,
addresses and telephone numbers), business plans, methods and procedures,
accounting data, business and financial models, projections, files and
accounting and financial data of the Company.  Without limiting the generality
of the foregoing, Employee acknowledges and agrees that all of the Confidential
Information is a trade secret under applicable law and derives independent
economic value, actual or potential, from not being generally known to the
public or other persons or entities which can obtain economic value from its
disclosure or use, and is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy, the applicable provisions of this
Agreement being an example of such efforts.
 
 
 

--------------------------------------------------------------------------------

 


(b)  Non-Competition.  Employee covenants and agrees not to during the
Restricted Period (i) engage or invest in (including by holding any equity or
debt interest in a person engaged in any of the activities prohibited by this
Section 8(b), or through any profit participation or other similar interest
involving any of the activities prohibited by this Section 8(b)), own, manage,
operate, sponsor, finance, control, or participate in the ownership, management,
operation, sponsorship, financing, or control of, (ii) be in any manner employed
by or connected with, lend his name or any similar name to (whether as a
consultant, director, officer, employee or in any other capacity) or (iii) lend
his credit to, in the case of each of clauses (i) and (ii) above, any business,
other than that of the Company and its Affiliates, engaged, in whole or in part,
in any activities in which the Company has or plans to engage in while Employee
is employed by the Company or any similar or related business anywhere in the
United States of America (including, without limitation, rendering to any such
business or person engaged in any such business any services or
advice)(collectively the “Competitive Activities”) .  Notwithstanding the
foregoing, Employee may purchase or otherwise acquire in the aggregate up to
three percent (3.0%) of any class of securities of any enterprise (but without
otherwise participating in the activities of such enterprise) if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Securities Exchange Act of 1934, as
amended.  Employee agrees that this covenant is reasonable with respect to its
duration, geographical area, and scope.  Employee agrees not to, directly or
indirectly, take any actions or act in concert with any one who takes an action
(including the failure to take a reasonable action) such that the resulting
effect is inconsistent with the material terms herein.  The rules regarding
Employee's involvement with Concorde set forth at the beginning of this Section
8 shall apply to this Section 8(b).
 
(c)  Non Solicitation.  During the Restricted Period, Employee shall not,
directly or indirectly, for his own account or for the account of any other
individual or entity, except solely on behalf of the Company during Employee's
employment with it, directly or indirectly (1) hire, offer to hire or solicit
for employment any of the employees of the Company or any Affiliate or (2)
solicit, induce, or attempt to solicit or induce, any customers, clients,
suppliers or landlords of the Company (each, a "Customer") or any Affiliate to
terminate his, her or its respective relationship with the Company or such
Affiliate, as the case may be, for the purpose of associating with or becoming a
customer, investor in, portfolio investment of, client, supplier or landlord to
Employee, or otherwise solicit, induce, or attempt to solicit or induce, any
such Customer to terminate his, her or its respective relationship with the
Company or any Affiliate, as the case may be, for any other purpose or for no
purpose whatsoever.
 


 
 

--------------------------------------------------------------------------------

 


(d)  Non-Disparagement.  During the Employment Period and thereafter, Employee
covenants that he shall not make, participate in the making of, or encourage any
other person to make, any statement, whether written, oral or otherwise, that
criticizes, disparages or defames the Company, any of its Affiliates or any of
their respective representatives.  Notwithstanding the foregoing, nothing in
this Agreement shall prohibit Employee from making truthful statements when
required by law or by order of any court or other governmental agency,
legislative body or other body having jurisdiction to legally compel such
statements, or as otherwise may be required by law or legal process.  Employee
agrees to immediately notify the Company in the event that any such legally
compelled disclosure is anticipated or required.
 
(e)  Assignment of Rights in Inventions.  Employee hereby assigns to the Company
any and all of his right, title, and interest, in and to any and all inventions,
discoveries, improvements, developments, advances, works of authorship,
concepts, ideas, and contributions, whether or not patentable or protectable by
copyright, trademark or other intellectual property right ("Inventions"), which
are conceived, authored, developed or reduced to practice, in whole or in part,
by Employee, alone or jointly with others, during the period of employment with
Company which (A) are related to the current or anticipated business,
activities, products, or services of the Company, (B) were created with the use
of the Company's equipment, supplies, facilities or trade secret information, or
(C) result from any work performed by Employee for the Company.  In addition,
any work of authorship created, in whole or in part, by Employee which falls
within the definition of "work made for hire," as such term is defined in 17
U.S.C. Section 101, shall be considered "a work made for hire," the copyright in
which shall vest initially and exclusively in the Company.  Employee further
agrees to disclose immediately to the Company all Inventions.
 
Employee agrees to execute and deliver any instrument or documents, and to do
all other things reasonably requested by the Company (both during and after
Employee's employment with the Company), in order to more fully vest the Company
with all ownership rights in Inventions transferred by Employee to the Company
and/or to secure legal protection therefore.  In the event that the Company is
unable to secure Employee's signature on any document needed in connection with
the foregoing, Employee hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents, as Employee's agent and
attorney-in-fact, which appointment is coupled with an interest, to act or and
in Employee's behalf to execute, verify and file and such documents, and to all
other acts to further the purpose of the preceding paragraph, with the same
legal force and effect as if executed or performed by Employee.
 
(f)  Return of Documents.  In the event of the termination of Employee’s
employment for any reason, Employee shall deliver to the Company (to the extent
then in Employee's possession or control) all of (i) the property of the
Company, and (ii) the documents and data of any nature and in whatever medium of
the Company.  Given the fact that the Employee is the Company's founder and has
subsidized the Company either directly or indirectly by Concorde, of which
Employee is a controlling person, he shall be allowed to retain copies of any
such documents or data or any reproduction thereof, or any documents containing
or pertaining to any Confidential Information in the Employee's possession
through the period ending at 5:00 p.m. on the last date of employment, provided
such action does not materially adversely effect the Company and/or such
documents and data are not disclosed to a third party.
 

--------------------------------------------------------------------------------


 
(g)  Blue Pencil.  If any court of competent jurisdiction shall at any time deem
the duration or the geographic scope of any of the provisions of this Section 8
unenforceable, the other provisions of this Section 8 shall nevertheless stand
and the duration and/or geographic scope set forth herein shall be deemed to be
the longest period and/or greatest size permissible by law under the
circumstances, and the parties hereto agree that such court shall reduce the
time period and/or geographic scope to permissible duration or size.
 
(h)  Effect on Other Agreements.  Employee and the Company agree that the
provisions of this Section 8 shall not be construed to limit any obligations of
Employee pursuant to any separate agreement that may have been entered into by
Employee.
 
Section 9.   Injunctive Relief.
 
Without intending to limit the remedies available to the Company, Employee
acknowledges and agrees that a breach of any of the covenants contained in
Section 8 hereof may result in material irreparable injury to the Company or its
Subsidiaries or Affiliates for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of such a breach or threat thereof, the Company shall be entitled to a
temporary restraining order and/or a preliminary or permanent injunction
restraining Employee from engaging in activities prohibited by Section 8 hereof
or such other relief as may be required specifically to enforce any of the
covenants in Section 8 hereof without posting a bond.  Employee also agrees to
reimburse the Company for all reasonable attorneys’ fees and court costs
incurred in connection with obtaining a final court finding that Employee
violated Section 8 in whole or part.
 
Section 10.   Representations and Warranties of Employee.
 
Employee represents that:
 
(a)  Employee is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound;
 
 
 

--------------------------------------------------------------------------------

 


(b)  Employee has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation or other similar covenant or
agreement by which he is or may be bound;
 
(c)  in connection with his employment with the Company, Employee will not use
any confidential or proprietary information he may have obtained in connection
with employment with any prior employer; and
 
(d)  Employee will, during his employment with the Company, not utilize the
Company's resources for his personal use or benefit and, to the extent that
Employee engages any employee, consultant or other service provider to the
Company for purposes other than the business of the Company, he shall promptly
inform the Board of such engagement and the terms thereof.
 
Section 11.   Taxes.
 
The Company may withhold from any payments made under this Agreement all amounts
required or authorized to be withheld by law including all applicable taxes.
 
Section 12.  Set Off; Mitigation.
 
Employee shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment or otherwise and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Employee’s other employment or
otherwise.
 
Section 13.   Successors and Assigns.
 
(a)   The Company. This Agreement shall inure to the benefit of and be
enforceable by, and may be assigned by the Company to, any purchaser of all or
substantially all of the Company's business or assets, any successor to the
Company or any assignee thereof (whether direct or indirect, by purchase,
merger, consolidation or otherwise).
 
(b)  Employee.  Employee's rights and obligations under this Agreement shall not
be transferable by Employee by assignment or otherwise; provided, however, that
if Employee shall die, all amounts then payable to Employee hereunder shall be
paid in accordance with the terms of this Agreement to Employee's devisee,
legatee or other designee or, if there be no such designee, to Employee’s
estate.
 
Section 14.   Waiver and Amendments.
 
Any waiver, alteration, amendment or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by the parties
hereto; provided, however, that any such waiver, alteration, amendment or
modification is consented to on the Company’s behalf by the Board.  No waiver by
either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.
 
 
 

--------------------------------------------------------------------------------

 


Section 15.   Severability.
 
Subject to Section 8(g), if any covenants or such other provisions of this
Agreement are found to be invalid or unenforceable by a final determination of a
court of competent jurisdiction: (a) the remaining terms and provisions hereof
shall be unimpaired, and (b) the invalid or unenforceable term or provision
hereof shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision hereof.
 
Section 16.  Governing Law; Consent to Jurisdiction.
 
THIS AGREEMENT SHALL BE SUBJECT TO AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.  IN ANY ACTION BROUGHT BY THE COMPANY UNDER OR RELATING
TO THIS AGREEMENT, THE EMPLOYEE CONSENTS TO EXCLUSIVE JURISDICTION AND VENUE IN
THE STATE COURTS OR UNITED STATES DISTRICT COURTS IN, AT THE ELECTION OF THE
COMPANY, (A) NEW YORK, NEW YORK AND (B) ANY STATE AND COUNTY OF ANY COUNTRY IN
WHICH THE COMPANY CONTENDS THAT THE EMPLOYEE HAS BREACHED THIS AGREEMENT.  IN
ANY ACTION BROUGHT BY THE EMPLOYEE UNDER OR RELATING TO THIS AGREEMENT, THE
COMPANY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE IN THE STATE COURTS OR
UNITED STATES DISTRICT COURTS IN NEW YORK, NEW YORK.
 
Section 17.  Notices.
 
(a)  Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by Employee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Employee may be given to Employee personally or may be mailed to
Employee at Employee's last known address, as reflected in the Company's
records.
 
(b)  Any notice so addressed shall be deemed to be given:  (i) if delivered by
hand, on the date of such delivery; (ii) if mailed by courier or by overnight
mail, on the first business day following the date of such mailing; and (iii) if
mailed by registered or certified mail, on the third business day after the date
of such mailing.
 
 
 

--------------------------------------------------------------------------------

 


Section 18.   Section Headings.
 
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.
 
Section 19.  Entire Agreement.
 
This Agreement constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Employee.  This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement.
 
Section 20.  Survival of Operative Sections.
 
The provisions of this Agreement shall survive to the extent necessary to give
effect to the provisions hereof.
 
Section 21.  Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.
 
[Signatures appear on the following page.]
 
 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

 
BLACKHAWK CAPITAL GROUP BDC, INC.
     
 
 
   
By:
/s/ Craig A. Zabala       Name:  Craig A. Zabala      
Title:    President and CEO
   
 
 
     
CRAIG A. ZABALA  
 
 
     /s/ Craig A. Zabala  

 
 
 

--------------------------------------------------------------------------------

 
 